Title: To James Madison from John Armstrong, Jr., 23 August 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 23d. Augt. 1807

In a conference I had with M. de Champagny on tuesday last, that minister stated, that a M. Davis (our Consul at Tripoli) had omitted to return the ceremonial visit made to him by his Majesty’s consul at that place; that this omission (being an offense against a usual and necessary civility) was rendered more pointed & piquing by the punctuality with which M. Davis had discharged this duty to others, and even to the V. Consul of Holland and the ci-devant Consul of Great Britain; that this circumstance destroyed the excuse of ignorance, set up by M. Davis for his conduct, or at least forbad his Majesty from receiving it as sufficient; that he accordingly had ordered His Consul to hold no intercourse with M. Davis untill his Conduct should have received the disaprobation of the President of the U. S.; a punishment, which in His Majesty’s opinion, is alone commensurable with the offense.
As this was my first  interview with M. de Champagny I could not permit it to escape without endeavoring at least to make some serious impression upon him with regard not only to the equitableness of our views and conduct towards Spain, but to the policy also of such an interposition on the part of this Govt. as should lead to an early and amicable conclusion of our differences with that power.  In this object tho’ I know not that I have entirely succeeded, I have reason to think that I have not entirely failed, and as a proof of this I send you the copies of two letters received from him since tuesday.  By one of these you will find, that I am promised a new exposition of the November decree, to serve as a rule to the Spanish courts & cruizers; and by the other, that His Majesty has given fresh instruction to His Ambassador at Madrid in relation to our controversy with Spain.  The promptitude with which this last measure was taken, is the best illustration of the temper and policy which lead to its adoption.  My interview with M. de Champagny took place on the 18th.  On the 19th. this new order was given & dispatched.
I have a day or two ago received a Letter from a Monsieur Fécheux of L’Orient advising me of the arrival of the Wasp & his having sent by Post one packet & two letters brought by that Vessel.  He speaks of other packets endorsed News-papers & pamphlets, which he has retained.  The former which were I suppose the first copies of those received by M. Livingston, have not yet reached me.  Nor will the Post-office acknowlege their receit.  M. Fécheux adds, that on the night of the 15th., Capt. Smith put to sea & has since had favorable winds.
Our news from England come down to the 14.  The letters of that day speak of war between that Country & us as unavoidable.  They are however only the letters of Merchants.  From Mess Monroe & Pinckney I have not heard a syllable for many weeks past.  I am with very high respect & esteem, Sir, Your Most obedient & very humble servant

John Armstrong

